Case 2:19-cv-00257-JRG Document 237 Filed 02/11/21 Page 1 of 1 PageID #: 8449




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

OYSTER OPTICS, LLC                 §
                                   §
          Plaintiff,               §
                                   §
v.                                 §
                                   §
INFINERA CORPORATION, ET AL        § Case No. 2:19-cv-000257-JRG
                                   §
                                   §
          Defendants.              §
                                   §
                      MINUTES FOR MOTION HEARING
          HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                             February 11, 2021

OPEN: 9:01 a.m.                                   ADJOURN: 10:43 a.m.

 ATTORNEYS FOR PLAINTIFF:                     See attached.

 ATTORNEYS FOR DEFENDANTS:                    See attached.

 LAW CLERKS:                                  Lee Matalon, Taylor Mauze

 COURT REPORTER:                              Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                            Kecia Clendening


 TIME         MINUTES
 9:01 a.m.    Court opened. Counsel announced ready for hearing.
 9:05 a.m.    The Court heard argument on the Sealed Motion to Exclude Certain Opinions and
              Expert Testimony of Dr. Paul Prucnal filed by Plaintiff and Sealed Patent Motion for
              Partial Summary Judgment Regarding their License and Release Defenses Under the
              Corian Settlement filed by Defendant (Document #104 and #110). Mr. Kroeger argued
              on behalf of Plaintiff. Mr. Cordell argued on behalf of Defendant.
 10:10 a.m.   The Court heard argument on the Sealed Patent Motion for Partial Summary Judgment
              Regarding Their Release and Exhaustion Defenses Under the Fujitsu Settlement filed
              by Defendant (Document #111). Mr. Cordell argued on behalf of Defendants. Mr.
              Kroeger argued on behalf of Plaintiff.
 10:42 a.m.   Court took arguments under submission.
 10:43 a.m.   Court adjourned.
